FOR PUBLICATION                   FILED
                UNITED STATES COURT OF APPEALS                APR 27 2016

                                                           MOLLY C. DWYER, CLERK
                        FOR THE NINTH CIRCUIT               U.S. COURT OF APPEALS




PUBLIC INTEGRITY ALLIANCE,              No. 15-16142
INC., an Arizona nonprofit membership
corporation; BRUCE ASH, an              D.C. No. 4:15-cv-00138-CKJ
individual; FERNANDO GONZALES,
an individual; ANN HOLDEN, an
individual; KEN SMALLEY, an             ORDER
individual,

           Plaintiffs - Appellants,

v.

CITY OF TUCSON, a chartered city of
the State of Arizona; JONATHAN
ROTHSCHILD, in his capacity as the
Mayor of the City of Tucson; REGINA
ROMERO, in her capacity as a member
of the Tucson City Council; PAUL
CUNNINGHAM, in his capacity as a
member of the Tucson City Council;
KARIN UHLICH, in her capacity as a
member of the Tucson City Council;
SHIRLEY SCOTT, in her capacity as a
member of the Tucson City Council;
RICHARD FIMBRES, in his capacity as
a member of the Tucson City Council;
STEVE KOZACHIK, in his capacity as
a member of the Tucson City Council;
ROGER RANDOLPH, in his capacity
as the Clerk of the City of Tucson,

           Defendants - Appellees.
THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judge Murguia did not participate in the deliberations or vote in this case.